Per Curiam:
This controversy seems to be principally a dispute between two attorneys at law who have dissolved partnership. It appears by the answer of the respondent that he has commenced an action against his former partner for an accounting and he claims that on that accounting a balance will be found due him. I am inclined to think that these proceedings should be suspended so as to give the respondent a reasonable time to bring on his action against his partner and thus have the dispute tried out in that action rather than in these proceedings. If the respondent fails to bring on that action for hearing within a reasonable time, or after the decision of the court in that action, the petitioner may move to continue these proceedings. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ.